Citation Nr: 0942439	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUE

Entitlement to service connection for deep vein thrombosis 
(DVT) in the right lower extremity, claimed as secondary to 
service-connected right knee strain.


REPRESENTATION

Appellant represented by:	Francis Jackson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from July 1980 to August 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2009 and accepted such hearing in lieu of an 
in-person hearing before a Veterans Law Judge.  A transcript 
of the hearing is associated with the claims file.  


FINDING OF FACT

DVT in the right lower extremity was caused or chronically 
worsened by the Veteran's service-connected right knee 
sprain.


CONCLUSION OF LAW

DVT in the right lower extremity is proximately due to or the 
result of a service-connected disability. 38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
DVT in the right lower extremity as secondary to his service-
connected right knee strain.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009). 

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of this regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has a hereditary condition known as Factor V 
Leiden, a blood clotting condition which causes an increased 
chance of developing DVT.  In this case, the Veteran has 
developed DVT in his right lower extremity.  The Veteran 
contends that his service-connected right knee strain 
increased his risk of developing DVT despite his hereditary 
predisposition.

The medical evidence confirms that the Veteran had both 
Factor V Leiden and DVT in the right lower extremity.  There 
are two medical opinions of record addressing whether the 
Veteran's DVT in the right lower extremity is etiologically 
related to his service-connected right knee strain.

The Veteran was afforded a VA examination in February 2008.  
After reviewing the medical records and examining the 
Veteran, the examiner offered an opinion regarding the 
Veteran's DVT in his right lower extremity.  It was the VA 
examiner's opinion that it was less likely than not that the 
Veteran's right lower extremity DVT, caused by hereditary 
Factor V Leiden deficiency, was caused by his chronic right 
knee strain.  The examiner stated that knee strains are not a 
documented cause of hereditary blood clotting disorders and 
that the knee strain does not aggravate the right lower 
extremity DVT.

In August 2009 VA received a letter from the Veteran's 
private physician, Dr. R.D.  In his letter Dr. R.D. stated 
that while the Veteran had hereditary Factor V Leiden 
deficiency, which rendered him susceptible to sustaining a 
DVT, it was his opinion that the reason the Veteran developed 
the DVT distal to the right knee is because the injury to the 
right knee resulted in reduced venous return distal to the 
right knee, thus "setting him up" for the DVT.  Dr. R.D. 
stated that it was no coincidence that the Veteran had not 
developed a DVT in any of his other extremities, to which he 
had not suffered any injuries that could impede circulation.

The Board has not found the VA opinion to be particularly 
persuasive because the examiner failed to provide any support 
for this opinion other than to note that chronic knee strains 
are not documented causes of hereditary blood clotting 
disorders, a factor that is not relevant to whether the DVT 
in the Veteran's right lower extremity is etiologically 
related to the service-connected right knee strain.  In this 
regard, the Veteran's hereditary Factor V Leiden and his DVT 
in the right lower extremity are separate conditions, which 
while could be related, are not necessarily so.  In 
comparison, Dr. R.D. has supported his favorable opinion by 
noting both the effect the Veteran's right knee injury had on 
his circulation and the absence of DVT in any of the 
Veteran's other extremities.  Although Dr. R.D.'s opinion did 
not appear to be provided following a review of the claims 
folder, he is the Veteran's treating physician and appears to 
be very familiar with the Veteran's medical history.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, the Veteran is entitled to secondary service 
connection for DVT in his right lower extremity. 


ORDER

Entitlement to service connection for DVT in the right lower 
extremity as secondary to service-connected right knee strain 
is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


